DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11–15 are pending in the present application. Claim 11 has been amended in the amendment filed on June 3rd, 2022, whereas claims 12–15 remain previously presented.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments
The amendments to claim 11 filed on June 3rd, 2022 are accepted.
The Office thanks Applicant for the amendment to the Title of the Disclosure which is accepted.
The amendments to the Specification for minor informalities are accepted.
The Drawings are still objected to for being absent. 
The rejection of claim 11 under 35 U.S.C. 101 is withdrawn in view of the amendments. 
Upon reconsideration, the rejections of claims 11–15 under 35 U.S.C. 112(a) is withdrawn.
The rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in view of the amendments, however the rejections of claims 12–15 are not withdrawn. See below.

Response to Arguments
Applicant’s Remarks filed on June 3rd, 2022 are found mostly unpersuasive. The following main points are addressed:
Drawings: 
Applicant states the Specification does not suggest the presence of any drawings required. This argument is unpersuasive, because it would be important to understand how the nuclear fuel is arranged in order to decide how to add the admixture, which appears critical to the functioning of the invention. For example, the amount of transmutation would depend upon the number of neutrons available for bombardment, which in turn depends upon the type, shape, location etc. of the nuclear fuel.
Then Applicant states that the fuel may be UO2 powder formed as pellets and inserted into alloy tubes. This is new matter and may not be entered into the claims, Specification, or drawings..
35 U.S.C. 101 Rejections: 
Applicant has amended the claims and therefore they no longer present a product of nature.
35 U.S.C. 112 Rejections: 
Upon reconsideration, the Office withdraws the 112(a) enablement rejections of claims 11–15 because the claim encompasses adding isotopes of Cd and Hg to uranium fuel mixtures which is known in the art as taught by Van de Berghe and U Bristol. However, the 112(b) rejections are maintained, because claims 12 and 14 have limitations of intended results (e.g. “to obtain silver isotopes”) without reciting the specific steps required to obtain those isotopes, so it is unclear what method is actually being claimed.
35 U.S.C. 103 Rejections:
Applicant’s arguments center around the data provided in Tables I-VI, none of which are included in the original Specification. 
Applicant points to Table I to establish that U. Bristol would not teach the adding the claimed isotopes of Cd. This argument is found unpersuasive, because the claimed isotopes of cadmium are nevertheless found in nature, and Applicant has not cited any quantities of the Cd isotopes to be added. Furthermore, Applicant is not claiming a specific conversion rate of Cd to Ag, or a specific number of neutrons to be used in the conversion. Therefore Applicant argues additional limitations either not found in the original disclosure, or found in the Specification but not recited in the claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998) (The “name of the game is the claim” and unclaimed features cannot impart patentability to claims).

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  For example, it would be important to understand how the nuclear fuel is arranged in the reactor, the shape of the fuel, whether the fuel is in liquid form or in the form of rods or plates for example. In addition, it is important to understand what the claimed uranium nuclear fuel mixture will consist of besides the elements in the admixture and how the uranium nuclear fuel mixture will be made. This is because prior efforts at producing Au and Ag from nuclear transformation in nuclear reactors have produced a high amount of radioactive contamination so one would expect to have the above-stated features optimized so as to reduce contamination. See for example R. Sherr et al1. In addition, it would be important to understand how the nuclear fuel is arranged in order to decide how to add the admixture, which appears critical to the functioning of the invention. For example, the amount of transmutation would depend upon the number of neutrons available for bombardment, which in turn depends upon the type, shape, location etc. of the nuclear fuel.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the uranium nuclear fuel mixture of claims 11 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 12–15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “to obtain silver isotopes 107Ag and 109Ag” in the limitation, “A method, comprising adding cadmium isotopes 106Cd and 108Cd as an admixture to a uranium nuclear fuel mixture in one or more nuclear reactors to obtain silver isotopes 107Ag and 109Ag.”. This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(q). Cadmium is already a known fuel additive for nuclear fuel in a nuclear reactor, and due to natural processes that occur regardless of particular structure, one would expect various transformations of the cadmium within the nuclear fuel so one of ordinary skill in the art has no way to ascertain what structural arrangement and/or configuration is required of the system to achieve the specific desired isotopes of silver other than by natural causes. For example, the steps for achieving the intended result are not in the claim. A claim is held to be indefinite when it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See also Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 14 is rejected under 35 U.S.C. 112(b) for similar reasons to those of claim 12 because it recites the intended use limitation “to obtain a gold isotope 197Au”, without specific steps or structure to achieve the result.
Claims 13 and 15 are rejected for their dependency on claims 12 and 14, respectively.

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sven Van Den Berghe, US 20120207264 A1 (hereinafter “Van Den Berghe”).
Regarding claim 11, Van Den Berghe discloses a composition comprising a uranium nuclear fuel mixture, the mixture including an admixture including one or more of cadmium isotopes 106Cd and 108Cd and mercury isotope 196Hg (para. 28-29: Cd may be added to uranium-based nuclear fuel as a neutron poison).
However Van Den Berghe fails to explicitly disclose the isotope of Cd added.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to try using a cadmium isotope of 106Cd and 108Cd because these are naturally occurring isotopes and therefore readily available.

Claims 11 and 14–15 are rejected under 35 U.S.C. 103 as being unpatentable over University of Bristol School of Chemistry: Alchemy, 2002, downloaded Jan. 26th, 2022 from URL:  http://www.chm.bris.ac.uk/webprojects2002/crabb/modern.html. (hereinafter “U Bristol”) in view of R. Sherr; K. T. Bainbridge & H. H. Anderson (1941). "Transmutation of Mercury by Fast Neutrons". Physical Review. 60 (7): 473–479. Bibcode:1941PhRv...60..473S. doi:10.1103/PhysRev.60.473. (hereinafter “Sherr”).
Regarding claims 11 and 14, U Bristol discloses a uranium nuclear fuel mixture, comprising an admixture including one or more of cadmium isotopes 106Cd and 108Cd and mercury isotope 196Hg (“A possible route to gold would be from mercury”- It is suggested to have mercury capture neutrons. According to this article, scientists have already noticed this effect in a nuclear reactor).
However although mentioning transformations in “an experimental nuclear reactor”, U Bristol fails to explicitly disclose the mercury is an admixture to a uranium nuclear fuel mixture, and fails to disclose the specific isotope of mercury.
Sherr discloses using the mercury isotope in neutron bombardment of 196Hg to transform to gold 197Au (p. 474 Table I, p. 475 (a) Gold). In addition, U Bristol already suggested this reaction take place in nuclear reactors, and uranium-based nuclear fuel is the most common nuclear fuel for reactors.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the concept taught by U Bristol of an admixture of Hg in a nuclear reactor, with the given Hg isotope taught by Sherr. Sherr shows that this particular isotope of 196Hg can result in transformation to 197Au which is of interest. In addition, it would not matter where the transformations occurred in the nuclear reactor, such as in the fuel or in the control rods or blankets, as long as the target contained the desired element. 

Regarding claim 15, U Bristol modified by Scherr teaches the method of claim 14, wherein the one or more nuclear reactors have a power of 1GW (It would have been obvious to one of ordinary skill in the art to use a nuclear reactor with power 1GW. This is a common power output for a nuclear reactor).
Claims 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berghe.
Regarding claim 12, Van Den Berghe discloses a method, comprising adding cadmium isotopes 106Cd and 108Cd as an admixture to a uranium nuclear fuel mixture in one or more nuclear reactors to obtain silver isotopes 107Ag and 109Ag (para. 28-29: Cd may be added to uranium-based nuclear fuel as a neutron poison).
However Van Den Berghe fails to explicitly disclose the isotope of Cd added, and fails to disclose the intended result of Ag isotopes being produced.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to try using a cadmium isotope of 106Cd and 108Cd because these are naturally occurring isotopes and therefore readily available. In addition, nuclear fuel is known to transmute into different elements during operation due to natural reactions occurring from neutron bombardment during fission. Therefore minute quantities of the stated isotopes of Ag would be expected to develop naturally.
Regarding claim 13, Van der Berghe discloses wherein the one or more nuclear reactors have a power of 1GW (It would have been obvious to one of ordinary skill in the art to use a nuclear reactor with power 1GW. This is a common power output for a nuclear reactor).

Relevant Prior Art
The following references were considered relevant to this application: de Bellis, Englander.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 R. Sherr; K. T. Bainbridge & H. H. Anderson (1941). "Transmutation of Mercury by Fast Neutrons". Physical Review. 60 (7): 473–479. Bibcode:1941PhRv...60..473S. doi:10.1103/PhysRev.60.473.